FILED
                              NOT FOR PUBLICATION                           OCT 01 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIA NELY IRAHETA-MEJIA,                         No. 12-74146

               Petitioner,                        Agency No. A094-922-147

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 23, 2014**

Before:        W. FLETCHER, RAWLINSON, and CHRISTEN, Circuit Judges.

       Maria Nely Iraheta-Mejia, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

remand and dismissing her appeal from an immigration judge’s (“IJ”) order

denying her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for abuse of discretion the denial of motions to reopen and remand,

Konstantinova v. INS, 195 F.3d 528, 529 (9th Cir. 1999), and we deny the petition

for review.

      The agency did not abuse its discretion in denying Iraheta-Mejia’s motion to

reopen as untimely because the motion was filed over three years after the final

administrative order, see 8 C.F.R. § 1003.2(c)(2), and Iraheta-Mejia failed to

establish materially changed circumstances in El Salvador to qualify for the

regulatory exception to the time limitations for motions to reopen, see 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi v. Holder, 597 F.3d 983, 987-89 (9th Cir. 2010)

(evidence of changed circumstances must be qualitatively different from what

could have been presented at prior hearing). We reject Iraheta-Mejia’s contentions

that the agency’s treatment of her affidavit and other evidence was improper or

inadequate. See Najmabadi, 597 F.3d at 990 (the BIA “does not have to write an

exegesis on every contention”).

      Contrary to Iraheta-Mejia’s contention, the BIA did not err in treating her

motion to remand as a second motion to reopen. See Guzman v. INS, 318 F.3d

911, 913 (9th Cir. 2003) (per curiam) (motion to remand filed while appeal of IJ’s

denial of previous motion to reopen was pending was properly treated as a second

motion to reopen). The BIA did not abuse its discretion in denying Iraheta-Mejia’s


                                          2                                      12-74146
motion to remand as untimely and number-barred because this second motion was

filed over three years after the final administrative order, see 8 C.F.R.

§ 1003.2(c)(2), and Iraheta-Mejia failed to establish materially changed

circumstances in El Salvador to qualify for the regulatory exception to the time and

number limitations for motions to reopen, see 8 C.F.R. § 1003.2(c)(3)(ii);

Najmabadi, 597 F.3d at 987-89.

      Iraheta-Mejia does not challenge the agency’s determinations regarding

ineffective assistance of counsel. See Martinez-Serrano v. INS, 94 F.3d 1256,

1259-60 (9th Cir. 1996).

      In light of our disposition, we need not reach Iraheta-Mejia’s remaining

contentions.

      PETITION FOR REVIEW DENIED.




                                           3                                  12-74146